DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/MA2017/000021 10/10/2017
FOREIGN APPLICATIONS
MOROCCO 39379 10/10/2016
	Claims 1-11 are pending.

Applicant’s election without traverse of the species chitosan in the reply filed on October 31, 2022 is acknowledged.

Claim Objections
“Water” is misspelled in the second line of claim 11.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the variables M and R, but M and R are not defined.  Dependent claims 2-11 incorporate the same limitations by reference.
The term “mechanically stable” in claim 1 is a relative term which renders the claim indefinite. The term “mechanically stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any guidance for measuring mechanical stability or which degree of stability is required.
	Claim 2 recites the limitation “perfectly soluble.”  The specification does not provide a definition for “perfectly,” so it is unclear what is meant by the term.  
	Claim 3 recites that the growing species is soluble in its parent alcohol.  This limitation is unclear because the parent alcohol is not defined.
	Claim 3 recites the variables M and R, which are not defined.
	Claim 4 recites a broad limitation “1 hydrolysable silicon atom” and the narrower limitation “in the case of tetraethoxysilane.”  Claim 4 recites a broad limitation “up to 30 hydrolysable silicon atoms,” and the narrower limitation “in the case of polymethylethyltrioxysilylsiloxane.”  These limitations are indefinite because it is not clear whether the narrower limitations are actually required or not.
	Claim 7 includes variables R and R’, which are not defined.
	Claim 7 states that the growing species is a mixture of metal alkoxides without organic groups.  This limitation is unclear because the term “alkoxide” requires an organic group (an alkoxy group).
Claim 8 states that the growing species is a mixture of metal alkoxides without organic groups.  This limitation is unclear because the term “alkoxide” requires an organic group (an alkoxy group).
	Claim 8 includes variable R, which is not defined.
	Claim 9 includes variables R, x, and y, which are not defined.
	Claim 9 recites a variable PDMS, which is not defined in the claim or in the specification.
	Claim 10 is drawn to the method of claim 1, comprising densification of the oxo-alkoxy-metal oxide-polysaccharide network.  Claim 1 does not recite an oxo-alkoxy-metal oxide-polysaccharide network.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara (JP 2002-194138 A, July 10, 2002, machine translation).
	Mihara teaches a method wherein a polysaccharide such as chitosan or cellulose is mixed with a metal tetraalkoxide or a metal trialkoxide compound, wherein the metal is silicon, aluminum, titanium, or zirconium.  See pages 3-4.  Cellulose was dissolved in N,N-dimethylacetamide, and then methyltrimethoxysilane, lithium chloride, water, and hydrochloric acid were added.  To the result of this reaction, aqueous hydrochloric acid and tetraethoxysilane were added to form a solution, then ethanol was added (which formed a mixed solvent with water) and the solid content concentration became 10% by weight. After casting, heat treatment was performed at 60°C for 30 minutes, which meets the limitations of claim 10.  See Example 2.  The product was homogeneous and transparent and easily formed a molded product [0061].

Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara (Carbohydrate Polymers 93 (2013) 285-290, cited on IDS).
Mihara teaches a method wherein alkoxysilane was dissolved in ethanol and acidic water (resulting in a mixed solvent of ethanol and water), and chitosan was dissolved in acetic acid.  Then the silane solution was added to the chitosan solution and mixed vigorously to provide a hybrid mixed film which was dried for a week at room temperature (meets the limitations of claim 10).  See page 286, Sections 2.1 and 2.2.  The silanes used include tetraethoxysilane (see abstract).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623